Citation Nr: 0936917	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-02 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft surgery, to 
include as secondary to service-connected diabetes mellitus 
and exposure to herbicides.

2.  Entitlement to an increased rating for service-connected 
diabetes mellitus, currently rated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision from 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran testified at a hearing at 
the RO before the undersigned in July 2009.  A transcript of 
the proceeding is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has stated that physicians have told him that he 
must restrict his activities due to his service-connected 
diabetes mellitus.  The Veteran should be provided an 
opportunity to submit these opinions.  

The Veteran is entitled to a thorough examination which takes 
into account all relevant background information, including 
prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  The latest VA examination report dated in 
December 2008 for his diabetes mellitus noted that the 
Veteran's claims file was not available for review.  In 
addition, there is no medical opinion of record regarding 
whether the Veteran's heart condition was caused or 
aggravated by his service-connected diabetes mellitus.  
Therefore, the Veteran should be provided another 
examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request that the Veteran report where 
he has received treatment for the 
disabilities at issue and records from 
those sources should be requested.  
Advise the Veteran that he should submit 
the written opinions of any physicians 
who have told him that he must restrict 
activities due to his service-connected 
diabetes mellitus.  

2.  Afford the Veteran an appropriate 
examination regarding his diabetes 
mellitus.  The Veteran's claims folder 
must be made available to the physician 
in conjunction with the review. The 
physician should render an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) as to whether the Veteran's 
service-connected diabetes mellitus is of 
such severity as to warrant a restriction 
of his activities, ketoacidosis, or 
hypoglycemic reactions.  If regulation of 
activities is required, the examiner 
should note whether the Veteran's 
activities are regulated due to the 
diabetes mellitus or some other 
condition.  If ketoacidosis or 
hypoglycemic reactions are identified, 
the examiner should specifically state 
whether such require hospitalization and 
if so, the number of hospitalizations per 
year.  The examiner should also indicate 
whether the Veteran's diabetes requires 
regular visits to a diabetic care 
provider, and if so, how often. Finally, 
the examiner should identify all other 
complications resulting from the 
Veteran's diabetes mellitus; and opine as 
to whether any currently diagnosed heart 
condition is caused or aggravated by the 
Veteran's service-connected diabetes 
mellitus or his inservice herbicide 
exposure, and, if the condition is so 
aggravated, what level of disability is 
attributable to such aggravation.  The 
physician should provide a rationale for 
the opinion provided.

3.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ROBERT E. O'BRIEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

